11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Ex parte Daniel Ray Garcia,                  * Original Habeas Corpus Proceeding

No. 11-21-00170-CR                           * August 10, 2021

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)


     This court has considered Daniel Ray Garcia’s application for writ of habeas
corpus and concludes that the application for writ of habeas corpus should be
dismissed for lack of jurisdiction. Therefore, in accordance with this court’s
opinion, the application for writ of habeas corpus is dismissed.